Citation Nr: 1339389	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for major depression with post traumatic stress disorder (PTSD) currently evaluated as 70 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for an astigmatism.   

6.  Entitlement to service connection for a gastrointestinal disability to include enteritis and gastroesophageal reflux disease.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to August 2007.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of service connection for a right shoulder disability, astigmatism, a gastrointestinal disability to include enteritis and gastroesophageal reflux disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal, the service-connected major depression with PTSD is not shown to be manifested by total social and occupational impairment.  

2.  The service-connected lumbar strain is manifested by pain; muscle spasm and localized tenderness not resulting in abnormal gait; objective findings of full forward flexion of the thoracolumbar spine with pain at 90 degrees, full extension, full left and right lateral flexion, and full rotation to the right, and left rotation to 25 degrees with pain at 25 degrees; without objective evidence of guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two week in the past 12 months, ankylosis of the entire thoracolumbar spine, nerve involvement or neurological manifestations, or any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a schedular rating in excess of 70 percent for the service-connected major depression with PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013).   

2.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a notice letter to the Veteran in January 2009, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the January 2009 letter.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2007 to 2011 are associated with the claims folder.  There is no identified relevant evidence that has not been obtained for review.  

VA afforded the Veteran adequate examinations in 2009 and 2011 to obtain medical evidence of the severity of the service-connected lumbar strain and major depression with PTSD.  The VA examiners provided sufficient information regarding the severity of the service-connected disabilities.  The VA examinations and medical opinions are adequate because the examinations were performed by medical professionals based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners cited the evidence that supported the opinion.  Neither the Veteran, nor his representative, has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

II.  Increased Rating for Major Depression with PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The criteria for rating mental disorders read as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.


A GAF score of 31 to 40 denotes some impairment in reality testing or communication (e.g, speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  DSM-IV.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Under the criteria for major depression with PTSD, the basis for a 100 percent schedular rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  However, on this record, the Board finds that there is no showing of total social and occupational impairment due to the service-connected major depression with PTSD.  The criteria for a 100 percent schedular rating has not been met. 

The weight of the competent and credible evidence does not establish total social and occupational impairment due to the major depression with PTSD.  The September 2007 VA psychiatric examination indicates that the Veteran reported that he was married but was currently living with his in-laws because his wife was stationed in another state.  He stated that he was happily married.  The examiner noted that the Veteran had moderate social impairment because he was unable to drive because he was fearful but the Veteran reported having a close relationship to his wife and in-laws.  It was noted that the Veteran was looking for a job.  The Veteran had a GAF score of 62 which is indicative of some mild symptoms and mild social and occupational impairment.  See DSM-IV.  

The April 2009 VA psychiatric examination report indicates that the Veteran's social functioning was grossly intact but the Veteran reported ongoing significant psychoses, anxiety and depression.  The examiner stated that the Veteran had deficiencies in most areas such as mood, family, and work.  The Veteran was currently working full time and he generally got along with others but he was temperamental.  His GAF score was 45 which is indicative of serious social and occupational impairment.  The examiner stated that the Axis I diagnoses were major depression, chronic and severe, and PTSD, moderate and chronic.  The examiner stated that he could not separate the symptoms of both of these disorders.  The examiner also found the Veteran was not competent to handle his financial affairs.  

The January 2011 VA examination report indicates that the Veteran's service-connected major depression with PTSD continued to cause deficiencies in most areas although the Veteran's symptoms were noted to have slightly improved due to compliance with medications and treatment.  The Veteran reported that he was currently unemployed but he was taking two eight week college courses; he had an "A:" in his mathematics course.  The Veteran reported that he had been divorced since 2009 and he currently had a girlfriend.  He had a couple of close friends and described his relationship with his parents and siblings as great.  The examiner stated that the Veteran had moderate to severe problems with occupational functioning and academic functioning and he had mild to moderate impairment in social functioning.  The Veteran's GAF score was 45 to 50 which is indicative of serious impairment in occupational and social functioning.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  The examiner stated that the Veteran's service-connected major depression with PTSD continued to cause deficiencies in most areas even though the symptoms have slightly improved.  The Veteran was found to be competent.   

The Veteran is not shown to experience total social and occupational impairment due to the service-connected major depression with PTSD to warrant a 100 percent schedular rating.  The weight of the competent and credible evidence shows that the Veteran has serious impairment in social and occupational functioning but he is still able to have social relationships and interaction with his family and friends and with the public.  The Veteran has been able to work full time until 2009 and currently, he was taking college courses.     

Further, findings consistent with or even approaching gross impairment in thought processes or communication, persistent delusions of hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives or own occupation or name are not demonstrated.  

Accordingly, on this record, the Board concludes that the preponderance of the evidence is against the claim an increased schedular rating for the service-connected major depression with PTSD.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim for an increased rating is denied.

In view of the Court's holding in Hart, supra, the Board has considered whether the Veteran is entitled to a staged rating for his service-connected major depression with PTSD.  However, a staged rating under Hart is not for application, since the major depression with PTSD has been essentially stable for the entire appeal period.    

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, supra.  Comparing the current disability levels and symptoms to the Rating Schedule, the degree of disability for this disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  The Board notes that the service-connected major depression with PTSD is not shown to cause marked interference with the Veteran's employment, and the Veteran has not been hospitalized for the major depression with PTSD during the appeal period.  Thus, no referral for extraschedular consideration is required.  

III. Increased Rating for Lumbar Strain

Legal Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for the service-connected lumbar strain.  

The medical evidence of record shows that for the appeal period, the service-connected lumbar strain is manifested by pain, slight muscle spasm, and localized tenderness not resulting in abnormal gait.  The Veteran had full forward flexion of the thoracolumbar spine with forward flexion to 90 degrees.  See the VA examination reports dated in September 2007, April 2009, and January 2011.  The VA examination reports indicate that the range of motion of the thoracolumbar spine was forward flexion to 90 degrees with pain at 90 degrees, full extension, full left and right lateral flexion, and full rotation to the right, and left rotation to 25 degrees with pain at 25 degrees.  There is no evidence of any additional limitation of motion or functional impairment due to pain on motion, weakness, excess fatigability or incoordination.  The September 2007 VA examination report indicates that there was slight muscle spasm on minimal palpation.  There was minimal pain on pressure.  The diagnosis was chronic lumbar strain with normal range of motion with no evidence of neurological deficit.  X-ray examination of the lumbar spine was unremarkable.  

The April 2009 VA examination report indicates that examination revealed muscle spasm and tenderness.  There was normal range of motion except for left rotation limited to 25 degrees out of 30 degrees.  The examiner noted that there was objective evidence of pain on motion at 90 degrees of flexion and 25 degrees of left rotation.  X-ray examination was normal.  The diagnosis was lumbar strain with no radiculopathy.  The January 2011 VA examination report indicates that the Veteran had normal range of motion of the thoracolumbar spine.  There is no objective evidence of guarding, abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two week in the past 12 months, ankylosis of the entire thoracolumbar spine, or nerve involvement or neurological manifestations.   

The Board finds that the criteria for a 20 percent rating has not been met based upon the range of motion of the thoracolumbar spine.  There is no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examination reports show that the Veteran had normal gait. 

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed below, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination reports show that pain was considered when range of motion testing was conducted and the Veteran still had full range of motion except on left rotation.  The September 2007 VA examination report indicates that the examiner noted that there was no change in active or passive range of motion against resistance and no additional limitation of motion due to pain on motion, weakness, impaired endurance, incoordination, instability, or acute flare-ups.  Muscle strength was normal and there was no wasting.  The April 2009 VA examination report indicates that the examiner noted that there was objective evidence of pain on motion at 90 degrees of flexion and 25 degrees of left rotation.  The January 2011 VA examination showed that the Veteran had full range of motion of the thoracolumbar spine. 

The Board finds that the limitation of motion and functional loss due to pain is contemplated in the 10 percent rating.  The medical evidence establishes that the Veteran still has almost full motion of the lumbar spine and has normal gait despite the lumbar spine disability.  Any functional loss due to pain or other symptoms does not amount to additional limitation of motion.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain under the rating criteria for spine disabilities.    

A higher rating is not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar strain causes incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The record shows that the Veteran reported having flare-ups of back pain two times a month but there is no evidence of incapacitating episodes in the past 12 months.  See the September 2007, April 2009, and January 2011 VA examination reports and the VA treatment records.  There is no evidence of physician prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the medical evidence shows that the service-connected lumbar spine disability does not cause a separate associated neurologic disability.  The VA examination reports do not show that the Veteran has any nerve involvement, radiculopathy, or other neurological deficits due to the lumbar spine disability.  See the September 2007, April 2009, and January 2011 VA examination reports and the VA treatment records.  As such, the Board concludes that a separate rating for a separate neurological disability is not warranted.  

In summary, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the lumbar strain for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The appeal is denied. 

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 10 percent evaluation is warranted for the service-connected lumbar strain for the entire period of the appeal.  The disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted. 

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected lumbar spine disability.  See 38 C.F.R. § 3.321(b); Thun, supra.  Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of pain, functional impairment, limitation of motion, muscle spasm, and abnormal mobility of the spine.  Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Moreover, there is no evidence of required hospitalization or marked interference with employment due to the service-connected lumbar strain.  The record shows that the Veteran was able to work in a full time maintenance position in 2009; he currently was not working but was attending college.  The currently assigned 10 percent disability evaluation is an acknowledgment on the part of VA that some interference with employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose, supra.  Thus, the Board finds no basis for referring the case for an extraschedular evaluation.  Id.  

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the appeal is denied. 


ORDER

Entitlement to a disability evaluation in excess of 70 percent for major depression with PTSD is denied.  

Entitlement to a disability rating in excess of 10 percent for lumbar strain is denied.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran asserts that he has a right shoulder disability that first manifested in service.  In a December 2008 statement, the Veteran stated that he had chronic right shoulder pain that had its onset in service.  The Board notes that the Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also asserts that service connection is warranted for astigmatism since this condition was detected in service.  See the June 2006 and December 2006 service treatment records.  Service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).  Thus, an examination is necessary to determine whether the astigmatism was aggravated in active service to include aggravation from a superimposed disease or injury in service. 

The Veteran asserts that service connection is warranted for a gastrointestinal disorder that the Veteran identified as enteritis and gastroesophageal reflux disease.  Service treatment records show that the Veteran sought medical treatment for viral gastroenteritis in March 2004, acute gastroenteritis in August 2004, enteritis in December 2006, and gastroenteritis in April 2007.  He was treated for gastro-intestinal symptoms in April 2007.  The Veteran separated from service in August 2007.  The Veteran was afforded a VA examination in September 2007.  He denied having any heartburn, gastroesophageal reflux, or indigestion.  He reported that he had no regurgitation, nausea, vomiting, or pyrosis.  The Veteran indicated that he did not have diarrhea.  He stated that he had a bout of diarrhea in active service when he was stationed in Alaska but it had resolved after one week and he had no recurrence since then.  The diagnoses in pertinent part were gastroesophageal reflux disease in remission and enteritis resolved. 

The Board finds that additional medical examination is necessary in order to clarify whether the Veteran currently has a gastrointestinal disability to include enteritis and gastroesophageal reflux disease.  The Board notes that a diagnosis of gastroesophageal reflux disease in remission was made in September 2007 but the evidence of record does not support this diagnosis.  The VA treatment records and the service treatment records do not show symptoms, complaints, or diagnosis of gastroesophageal reflux disease.  The Board finds that an additional examination is necessary to ascertain the nature and likely etiology of the claimed gastrointestinal disorder.  38 U.S.C.A. § 5103A(d); McLendon, supra.  

The RO should contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain treatment records referable to treatment for the claimed disabilities.  

The RO should also obtain the VA treatment records for treatment of these disabilities dated from April 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The adjudication of the TDIU claim is deferred until adjudication of the pending service connection claims.  The issue of a TDIU is inextricably intertwined with the issues of entitlement to service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated since April 2011 from the VA healthcare system. 

2.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of all records of treatment by any VA and non-VA health care provider for the claimed conditions. If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

3.  Schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed right shoulder disability.  The claims folder should be made available to the examiner for review in connection with the examination.  All appropriate tests and studies (to include x-rays, if needed) should be accomplished and all clinical findings and diagnoses pertinent to the right shoulder should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability is causally related to any event or incident of the Veteran's service.  The Veteran reported having symptoms of right shoulder pain since service.  A rationale must be provided for all findings and conclusions reached.  

4.  Schedule the Veteran for a VA examination of the claimed astigmatism disability.  The claims folder should be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be accomplished.  

The examiner should answer the following question: 

Was astigmatism aggravated during active service by a superimposed disease or injury?  

The examiner is advised that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c) , 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.)  

A rationale must be provided for all findings and conclusions reached.  

5.  Schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed gastrointestinal disorder.  The claims folder should be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be accomplished and all clinical findings and diagnoses should be reported in detail.  The examiner shoulder specify if the Veteran has a current diagnosis of enteritis and/or gastroesophageal reflux disease.   

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current gastrointestinal disability is causally related to any event or incident of the Veteran's service.  Service treatment records document treatment for enteritis and gastrointestinal symptoms.  A rationale must be provided for all findings and conclusions reached.  

6.  After completing all indicated development, the RO should readjudicate the claims for service connection and TDIU remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative who should be afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


